Jackson, Chief Justice.
[A fi. fa. against Thompson in favor of Cheatham, and controlled after his death by his executor, was levied on certain cotton, and defendant interposed an affidavit of illegality thereto, on the ground that the judgment was based on promissory notes given for part of the purchase money of a tract of land which he had bought from Cheat-ham, and to which he held a bond for titles; 1 hat he pointed out this land to the sheriff for levy, but the latter refused to levy on it, and levied on the cotton instead. It was also alleged that some payments had been made, but they were not set out.-
On motion, the affidavit was dismissed, and defendant injfi. fa. excepted.]